Citation Nr: 0616780	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-34 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 24, 2002, 
for the grant of total disability rating due to individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo





INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976, and from September 1976 to March 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision from the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted TDIU and assigned an 
effective date of July 24, 2002.  The veteran appealed for an 
earlier effective date.


FINDINGS OF FACT

1.  The veteran received a college degree on April 27, 2002.  
He also worked as a part-time student intern at that time.  

2.  VA received the veteran's claim for a TDIU on February 5, 
2003; he stated that he was unable to work in May 2002, due 
to his service-connected disabilities; and it is shown that 
it was factually ascertainable as of May 1, 2002, that the 
service-connected disabilities rendered the veteran 
unemployable.


CONCLUSION OF LAW

The criteria for an effective date of May 1, 2002, for the 
grant of a TDIU are met.  38 U.S.C.A. § 5110(a), (b)(2) (West 
2002); 38 C.F.R. § 3.400(o) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Duty to Notify and Assist

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In July 2002, the RO sent the veteran a letter regarding the 
VA's general duty to notify and assist the veteran pertaining 
to increased rating claims such as a TDIU claim.  Thus, the 
appellant was notified of the necessary information to 
support his claim.  In sum, the veteran was notified and 
aware of the evidence needed to substantiate his claim, and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  He was told to submit evidence 
he had in his possession.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In his substantive appeal, the veteran 
has argued that he is entitled to an the date for the grant 
of TDIU one year before he filed his claim for the benefit, 
July 2002.  The decision below represents a partial grant of 
his appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that 
adequate VCAA notice must be provided to a claimant before 
the initial unfavorable RO decision on claim for VA benefits.  
This was accomplished.   

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained VA medical records identified by the veteran.  He 
was afforded several VA examinations.  He submitted numerous 
statements in support of his claim.  He noted that he only 
received his medical treatment at VA facilities.  As such, 
the record is sufficient for a decision.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim which include the issue of effective date of 
the disability) 

II.  Background, Governing Laws, Regulations and Legal 
Analysis

In an August 1996 rating decision, the veteran was awarded 
service connection, effective April 1, 1996, for myasthenia 
gravis, with headaches, dyssomnia, and occasional diplopia, 
rated 30 percent disabling; bilateral patellofemoral syndrome 
with degenerative changes, rated 10 percent disabling; lumbar 
strain with sciatica, rated 10 percent disabling; 
hypertension rated 0 percent disabling; Graves disease, 
hypothyroidism with history of fatigue, rated 0 percent 
disabling; and tinnitus, rated 0 percent disabling.  The 
combined evaluation was 40 percent.  A January 1998 rating 
decision granted an increased, 10 percent, rating for 
hypertension.  The combined evaluation, effective September 
23, 1997, was 50 percent.  

The record shows that the veteran received a college degree 
on April 27, 2002.  On July 24, 2002, the veteran requested 
increased ratings for his disabilities.  The RO obtained the 
veteran's VA medical records.  There is no indication that 
any service-connected disability precluded employment until 
the VA eye examination in October 2002 noting severe 
diplopia.  

On February 5, 2003, the RO received the veteran's original 
claim of entitlement to a TDIU, by means of a VA Form 21-
8940, Veteran's Application for Increased Compensation based 
on Unemployability.  The veteran reported that he became too 
disabled to work in May 2002.  He stated that the only work 
he has done in the past 5 years was a part time intern at the 
University of Pittsburgh within the last year, earning 
$4338.00.  He stated that he did not return to the University 
the next semester because the condition became worse.  

A January 2003 rating decision granted an increased, 80 
percent, rating for the veteran's myasthenia gravis, with 
headaches, dyssomnia, and occasional diplopia, effective July 
24, 2002, the date the veteran filed his claim for increase.  
The RO based this increase on the findings of an October 2002 
VA eye examination which noted that diplopia in excess of 20 
degrees is equivalent to 15/200 vision.  The combined 
evaluation was 90 percent, effective July 24, 2002.  In a 
rating action in April 2003, TDIU was granted effective July 
24, 2002.  The veteran appealed for an earlier effective date 
for the grant of TDIU.  On his substantive appeal, received 
in November 2003, the veteran stated that he submitted his 
claim in February 2003, and that his service-connected 
disabilities were just as severe in February 2002.

A total disability rating based on individual unemployability 
due to service-connected disability may be assigned where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Additionally, if there is only one such disability, it must 
be rated at 60 percent or more; and if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).

As set forth earlier in this decision, the effective date of 
an award of an increased rating (which, by definition, 
clearly encompasses a grant of a TDIU), will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An 
effective date for an increased evaluation may be assigned at 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date.  38 C.F.R. § 
3.400(o)(2).

The record shows that the RO received the veteran's original 
claim of entitlement to a TDIU on November 5, 2004.  For the 
veteran's claim for an earlier effective date for his grant 
of a TDIU to be considered, the record must show that either 
the date of the claim or the date when entitlement arose 
within one year preceding that date or February 5, 2002.  On 
his TDIU claim, the veteran stated that he became too 
disabled to work in May 2002.  However, on his substantive 
appeal, the veteran stated that he submitted his claim in 
February 2003, and that his service-connected disabilities 
were just as severe in February 2002.  The Board notes that 
he received a college degree on April 27, 2002, and worked as 
a part time intern during this period, but he did not return 
to his intern position the next semester because of his 
disabilities.  In light of the medical evidence of record 
showing constant severe diplopia during this time period, the 
Board finds that the veteran was unable to work due to his 
service-connected disabilities on May 1, 2002.

Prior to May 1, 2002, the veteran was pursuing a college 
degree and working as part time student intern.  Full time 
employment would have been impossible in light of his 
attending college.  Regarding the exact state of his service-
connected disabilities from February 2002 (one year prior to 
his application) to the beginning of May 2002, his pursuit of 
a college and his working part time demonstrate that he was 
not unemployable due to his service-connected disabilities.  
In addition, on his application for TDIU, the veteran stated 
that he first became was unable to work in May 2002.  
Accordingly, the evidence does not show that his service 
connected disabilities precluded gainful employment prior to 
May 1, 2002.


ORDER

Entitlement to an effective date of May 1, 2002, for the 
grant of TDIU is granted, subject to the controlling laws and 
regulations governing monetary disbursements.



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


